MEMORANDUM**
Magicomm Technology, Inc. and its founder Leo Li (collectively “Appellants”) appeal the district court’s order granting a preliminary injunction in favor of Broad-com Corporation in an action alleging misappropriation of trade secrets. This preliminary injunction appeal comes to us for review under Ninth Circuit Rule 3-3. We have jurisdiction under 28 U.S.C. § 1292(a)(1), and we affirm.
Our review of an order denying a preliminary injunction is limited and deferential. Southwest Voter Registration Educ. Project v. Shelley, 344 F.3d 914, 918 (9th Cir.2003) (en banc). ‘We review de novo the legal premises underlying a preliminary injunction, and the decision to grant a preliminary injunction for an abuse of discretion.” In re Focus Media Inc., 387 F.3d 1077, 1081 (9th Cir.2004) (citations omitted). “We review the issuance of an asset freeze for an abuse of discretion.” Reebok Int’l, Ltd. v. Mamatech Enters., Inc., 970 F.2d 552, 563 (9th Cir.1992).
The district court did not abuse its discretion in holding that Broadcom had demonstrated a likelihood of success on the merits of its claims that Li’s activities violated a non-compete agreement. See Southwest Voter, 344 F.3d at 918. The district court also did not abuse its discretion in freezing appellants’ assets in this action alleging fraudulent conveyances and seeking equitable relief. See In re Focus, 387 F.3d at 1084-85.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.